DETAILED ACTION
fielNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govind (US2014/0158631). Govind ‘631 discloses a process for clarifying oil contaminated water by recycle flow (cl. 4) dissolved air flotation process in which nano-sized air bubbles [0009] are released into the contaminated water to cause separation of the various neutrally buoyant contaminants including oil, and clay (solid) particles [0005]. Air is known to contain nitrogen and oxygen and as such an oxygen
nanobubble is formed as is nitrogen nanobubbles. There are two distinct sets of release nozzles in the Govind ‘631 disclosure and as such the limitation of claim 6 is met. The gathered oil at the top of the separation device (fig. 4) is considered a “macroemulsion” of oil as the oil concentration is much higher than the influent oil concentration. In regard to claim 11, the two-chamber device of fig. 4 can be considered a mixer in the first compartment and a separation container in the second compartment. Govind ‘631 mentions the use of CO2 as an alternative gas at [0038] and [0052].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govind ‘631 as applied to claim 1 above, and further in view of WO 2013/129159. WO ‘159 discloses a process for clarifying oil contaminated water by using a dissolved air flotation process similar to the Govind ‘631 except as noted in the English translation (available at epo web site) the presence of sulfide contaminants is also in the oil contaminated water stream. The use of the dissolved gas in WO ‘159 contains sufficient amounts of oxidizing ability to oxidize the sulfides to form less harmful sulfide ions [paragraph 0070 of the translation]. To provide sufficient air (21% oxygen) to achieve the same oxidizing effect of WO ‘159 in the Govind process would have been obvious to one of ordinary skill before the effective filing date (here after designated as OOOSBTEFD) of the claimed invention to neutralize the harmful effects of the sulfide compounds contained in the oil- contaminated water.
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govind ‘631 and further in view of JP 09-047757. The Govind ‘631 process is discussed above. JP 09-047757 discloses a recycle flow dissolved air flotation process similar in many regards to the flotation process of Govind ‘631. In JP ‘757, there is taught an advantageous contacting effect of directing the recycle flow stream of pressure water directly opposite the feed influent (a 180 degree orientation). It would have been obvious to OOOSBTEFD to employ the taught 180 degree alignment of JP ‘757 while contacting the recycle pressure water (released to form plural small bubbles) with the feed influent water to achieve the contacting benefit achieved by the JP ‘757 process. Further the JP ‘757 employs a flow under baffle as recited in the claim to segregate floating oily scum from the cleaned water. This type of baffle segregation is well known in the flotation art and specifically taught by JP ‘757 and its use would have resulted in no more than a predictable result (KSR v. Teleflex Inc., 883 USPR 2d 1385 (2007)).
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 17 above, and further in view of WO 2013/129159. The oil sand tailings are known to contain a plethora of toxic byproducts from bitumen processing including sulfides. WO ‘159 discloses a process for clarifying oil contaminated water by using a dissolved air flotation process similar to the Govind ‘631 except as noted in the English translation (available at epo web site) the presence of sulfide contaminants is also in the oil contaminated water stream. The use of the dissolved gas in WO ‘159 contains sufficient amounts of oxidizing ability to oxidize the sulfides to form less harmful sulfide ions [paragraph 0070 of the translation]. To provide sufficient air (21% oxygen) to achieve the same oxidizing effect of WO ‘159 in the Govind process would have been obvious to OOOSBTEFD of the claimed neutralize the harmful effects of the sulfide compounds contained in the oil- contaminated water.
7.    Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 17 above, and further in view of Sawanda (US 6315893). The Davitt ‘599 process for clarifying oil sand tailing ponds includes removing the water from the pond and using means to remove the contaminants and cycling purified water back to the same or different pond. Sawanda ‘893 discloses a process of dissolved air flotation in which the water to be clarified is withdrawn from the pond, lake or marsh[6, 25], aerated with microbubbles by an air dissolver (T), sent directly back to the pond, lake or marsh in a submerged manner (see fig. 2) and released to form minute bubbles which attach to the contaminants and are removed from the surface of the water. The Clarified water remains in the pond, lake or marsh. It would have been obvious to OOOSBTEFD to employ this type of dissolved air flotation to clarify the water in any contaminated pond, lake or marsh including the oil sand tailings pond, which Davitt ‘599 seeks to clarify.
Response to Arguments
Applicant's arguments filed 1/28/2022 have been fully considered but they are not persuasive. Applicant amended the claims to recite the oil water emulsion is fed in the opposite direction of the nanogas solution. This is clearly shown in Govind in the right side portion of the tank 32.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M LITHGOW whose telephone number is (571)272-1162. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS M LITHGOW/           Primary Examiner, Art Unit 1776                                                                                                                                                                                             

THOMAS M. LITHGOW
Primary Examiner
Art Unit 1776



TML